DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 23, line 15, “transmitter” should be replaced with --receiver--.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2022/0065662).

Regarding claim 1, Lu discloses an electromagnetic inductive encoder (see Fig. 1) comprising a scale (element 2, Fig. 1) with a scale coil (elements 2.1, 2.2, Fig. 1) and a head (element 1, Fig. 1) that moves relative to the scale along the measurement direction, wherein the head includes: a transmitter unit having a transmission coil (element 1.3, Fig. 1) that generates magnetic flux in the scale coil; and a receiver section having a plurality of receiving coils (see annotated Fig. 3B below) arranged in the same plane along the measurement direction that receives changes in magnetic flux from the scale coil, and wherein the receiver section includes: a first receiver section having at least one receiving coil (see annotated Fig. 3B below); a second receiver section that is provided apart from the first receiver section and has at least one receiving coil (see annotated Fig. 3B below) different from the first receiver section; and connection wiring (see annotated Fig. 3B below) that connects the first receiver section and second receiver section, and wherein the first receiver section and the second receiver section are arranged linearly symmetrically with the axis of the orthogonal direction orthogonal to the measurement direction in the plane where the receiving coils are arranged, and are arranged in the same number (see Fig. 3B).
Regarding claim 5, Lu discloses an electromagnetic inductive encoder, wherein the receiver section has a plurality of wiring layers in which coil wiring forming the receiving coil is provided, and the coil wiring is arranged linearly symmetrically with the axis of the orthogonal direction in each of the wiring layers (see Fig. 3B and par. [0057]).

    PNG
    media_image1.png
    629
    789
    media_image1.png
    Greyscale

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hao (US 20220120551).

Regarding claim 1, Hao discloses an electromagnetic inductive encoder (see Fig. 3) comprising a scale (element 100, Fig. 3) with a scale coil (element 140, Fig. 3) and a head (element 200, Fig. 3) that moves relative to the scale along the measurement direction, wherein the head includes: a transmitter unit having a transmission coil (elements 310, 312, 321, 322, Fig. 3) that generates magnetic flux in the scale coil; and a receiver section having a plurality of receiving coils (elements 331-334, 341-344, Fig. 3) arranged in the same plane along the measurement direction that receives changes in magnetic flux from the scale coil, and wherein the receiver section includes: a first receiver section having at least one receiving coil (elements 331, 332, 341, 342, Fig. 3); a second receiver section that is provided apart from the first receiver section and has at least one receiving coil (elements 333, 334, 343, 344, Fig. 3) different from the first receiver section; and connection wiring (elements 336A, 336B, 346A, 346B, Fig. 3) that connects the first receiver section and second receiver section, and wherein the first receiver section and the second receiver section are arranged linearly symmetrically with the axis of the orthogonal direction orthogonal to the measurement direction (element 130, Fig. 3) in the plane where the receiving coils are arranged, and are arranged in the same number (see Fig. 3).
Regarding claim 6, Hao discloses an electromagnetic inductive encoder, wherein the transmission coil is arranged linearly symmetrically with the axis of the orthogonal direction orthogonal to the measurement direction in the plane where the transmission coil is provided (see Fig. 3).
Regarding claim 9, Hao discloses an electromagnetic inductive encoder (see Fig. 3) comprising a scale (element 100, Fig. 3) with a scale coil (element 140, Fig. 3) and a head (element 200, Fig. 3) that moves relative to the scale along the measurement direction, wherein the head includes: a transmitter unit having a transmission coil (elements 310, 312, 321, 322, Fig. 3) that generates magnetic flux in the scale coil; and a receiver section having a plurality of receiving coils (elements 331-334, 341-344, Fig. 3) arranged in the same plane along the measurement direction that receives changes in magnetic flux from the scale coil, wherein the transmission coil is arranged linearly symmetrically with the axis of the orthogonal direction orthogonal to the measurement direction in the plane where the transmission coil is provided (see Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2022/0065662).

Regarding claims 2-4, Lu discloses an electromagnetic inductive encoder, wherein the connection wiring is arranged in a straight line parallel to the measurement direction and is formed with a length associated with the length in the measurement direction in one receiving coil (see Fig. 3B).
Even assuming arguendo, without conceding, that Lu does not disclose the length being one of an odd or an even multiple of the length in the measurement direction in one receiving coil, Lu shows that the length of the connection wiring is a result effective variable (see Fig. 3B). MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of length is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation for improved detection with harmonic suppression.
Regarding claim 8, Lu discloses an electromagnetic inductive encoder, wherein the transmitter section has two transmission coils (element 1.3.1, 1.3.2, Fig. 1), and the two transmission coils are arranged linearly symmetrically with the axis of the measurement direction (see Fig. 1).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US 20220120551) in view of Vasiloiu et al. (US 9,013,192).

Regarding claims 7 and 10, Hao discloses an electromagnetic inductive encoder, wherein the transmission coil has a pull-out wiring section with wiring that extends and is pulled out from the transmission coil for connection to other components (see Fig. 3). 
Although Hao does not appear to disclose the pull-out wiring section being arranged linearly symmetrically with the axis of at least one of the measurement direction and the orthogonal direction orthogonal to the measurement direction in the plane where the transmission coil is provided, Vasiloiu et al. shows that this feature is well known in the art. Vasiloiu et al. discloses an electromagnetic inductive encoder, wherein the transmission coil (element E, Fig. 3) has a pull-out wiring section with wiring that extends and is pulled out from the transmission coil for connection to other components, the pull-out wiring section being arranged linearly symmetrically with the axis of the orthogonal direction orthogonal to the measurement direction in the plane where the transmission coil is provided (see Fig. 3). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose in order to obtain accurate detections with a simple and inexpensive configuration.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/31/2022